Name: Council Decision (EU) 2019/865 of 14 May 2019 on the position to be taken on behalf of the European Union in the North-East Atlantic Fisheries Commission (NEAFC), and repealing the Decision of 26 May 2014 on the position to be adopted, on behalf of the Union, in the NEAFC
 Type: Decision
 Subject Matter: fisheries;  natural environment;  European construction;  environmental policy
 Date Published: 2019-05-28

 28.5.2019 EN Official Journal of the European Union L 140/60 COUNCIL DECISION (EU) 2019/865 of 14 May 2019 on the position to be taken on behalf of the European Union in the North-East Atlantic Fisheries Commission (NEAFC), and repealing the Decision of 26 May 2014 on the position to be adopted, on behalf of the Union, in the NEAFC THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 81/608/EEC (1), the Union concluded the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (2), which established the North-East Atlantic Fisheries Commission (NEAFC), (NEAFC Convention). The 2004 and 2006 amendments to the NEAFC Convention were approved by Council Decision 2009/550/EC (3). The amendments formally entered into force on 29 October 2013 although, in accordance with the London Declaration of 18 November 2005, it was agreed to implement the amendments on a provisional basis from their adoption, pending their entry into force. (2) The NEAFC is responsible for the adoption of measures designed to ensure the long-term conservation and optimum utilisation of the fishery resources in the NEAFC Convention area (the Convention area). Such measures may become binding upon the Union. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (4) provides that the Union is to ensure that fishing and aquaculture activities are environmentally sustainable in the long term and are managed in a way that is consistent with the objectives of achieving economic, social and employment benefits, and of contributing to the availability of food supplies. It also provides that the Union is to apply the precautionary approach to fisheries management, and is to aim to ensure that exploitation of marine biological resources restores and maintains population of harvested species above levels which can produce the maximum sustainable yield. It further provides that the Union is to take management and conservation measures based on the best available scientific advice, to support the development of scientific knowledge and advice, to gradually eliminate discards and to promote fishing methods that contribute to more selective fishing and the avoidance and reduction, as far as possible, of unwanted catches, to fishing with low impact on marine ecosystem and fishery resources. Furthermore, Regulation (EU) No 1380/2013 specifically provides that those objectives and principles are to be applied by the Union in the conduct of its external fisheries relations. (4) As stated in the Joint communication by the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission International ocean governance: an agenda for the future of oceans, and the Council conclusions on that Joint communication, the promotion of measures to support and enhance the effectiveness of regional fisheries management organisations (RFMOs) and, where relevant, improve their governance is central to the Union's action in these fora. (5) The Communication from the Commission to the European Parliament, to the Council, to the European Economic and Social Committee and to the Committee of the Regions European Strategy for Plastics in a Circular Economy, refers to specific measures to reduce plastics and marine pollution as well as the loss or abandonment at sea of fishing gear. (6) It is appropriate to establish the position to be taken on the Union's behalf in the meetings of the NEAFC for the period 2019-2023, and to repeal the Council Decision of 26 May 2014 on the position to be adopted, on behalf of the Union, in the NEAFC as the NEAFC conservation and enforcement measures will be binding on the Union and capable of decisively influencing the content of Union law, namely, Council Regulations (EC) No 1005/2008 (5) and (EC) No 1224/2009 (6), and Regulation (EU) 2017/2403 of the European Parliament and of the Council (7). (7) Currently, the position to be taken on the Union's behalf in the meetings of the NEAFC is established by the Decision of 26 May 2014 on the position to be adopted, on behalf of the Union, in the NEAFC. It is appropriate to repeal that Decision and to replace it by a new Decision which would cover the period 2019-2023. (8) In view of the evolving nature of fishery resources in the Convention area and the consequent need for the position of the Union to take account of new developments, including new scientific and other relevant information presented before or during the meetings of the NEAFC, procedures should be established, in line with the principle of sincere cooperation among the Union institutions enshrined in Article 13(2) of the Treaty on European Union, for the year-to-year specification of the Union's position for the period 2019-2023, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the meetings of the North-East Atlantic Fisheries Commission (NEAFC) is set out in Annex I. Article 2 The year-to-year specification of the Union's position to be taken in the meetings of the NEAFC shall be conducted in accordance with Annex II. Article 3 The Union's position set out in Annex I shall be assessed and, where appropriate, revised by the Council upon a proposal from the Commission, at the latest for the annual meeting of the NEAFC in 2024. Article 4 The Council Decision of 26 May 2014 on the position to be adopted, on behalf of the European Union, in the North East Atlantic Fisheries Commission (NEAFC) is hereby repealed. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2019. For the Council The President P. DAEA (1) Council Decision 81/608/EEC of 13 July 1981 concerning the conclusion of the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (OJ L 227, 12.8.1981, p. 21). (2) OJ L 227, 12.8.1981, p. 22. (3) Council Decision 2009/550/EC of 5 March 2009 on the approval of amendments to the Convention on future multilateral cooperation in the North-East Atlantic Fisheries allowing for the establishment of dispute settlement procedures, the extension of the scope of the Convention and a review of the objectives of the Convention (OJ L 184, 16.7.2009, p. 12). (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (5) Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (OJ L 286, 29.10.2008, p. 1). (6) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (7) Regulation (EU) 2017/2403 of the European Parliament and of the Council of 12 December 2017 on the sustainable management of external fishing fleets, and repealing Council Regulation (EC) No 1006/2008 (OJ L 347, 28.12.2017, p. 81). ANNEX I The position to be taken on the Union's behalf in the North East Atlantic Fisheries Commission (NEAFC) 1. PRINCIPLES In the framework of the NEAFC, the Union shall: a) act in accordance with the objectives and principles pursued by the Union within the common fisheries policy (CFP), notably through the precautionary approach and the aims related to the maximum sustainable yield as laid down in Article 2(2) of Regulation (EU) No 1380/2013, to promote the implementation of an ecosystem-based approach to fisheries management, to avoid and reduce, as far as possible, unwanted catches, and gradually eliminate discards, and to minimise the impact of fishing activities on marine ecosystems and their habitats, as well as, through the promotion of economically viable and competitive Union fisheries, to provide a fair standard of living for those who depend on fishing activities and take account of the interests of consumers; b) ensure that measures adopted within the NEAFC are in accordance with the NEAFC Convention; c) ensure that measures adopted within the NEAFC are consistent with international law, and in particular with the provisions of the 1982 UN Convention on the Law of the Sea, the 1995 UN Agreement relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks, the 1993 Agreement to promote compliance with international conservation and management measures by fishing vessels on the high seas, and the 2009 Food and Agriculture Organization Port State Measures Agreement; d) promote positions consistent with the best practices of regional fisheries management organisations (RFMOs) in the same area; e) seek consistency and synergy with the policy that the Union is pursuing as part of its bilateral fisheries relations with third countries, and ensure coherence with its other policies notably in the field of external relations, employment, environment, trade, development, research and innovation; f) ensure that the Union's international commitments are respected; g) be in line with the Council Conclusions of 19 March 2012 on the Commission Communication on the external dimension of the common fisheries policy (1); h) aim to create a level playing field for the Union fleet within the NEAFC regulatory area based on the same principles and standards as those applicable under Union law, and to promote the uniform implementation of recommendations; i) be in line with the Council conclusions (2) on the Joint communication by the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission on International ocean governance: an agenda for the future of oceans (3) and promote measures to support and enhance the effectiveness of the NEAFC and, where relevant, improve its governance and performance (in particular as regards science, compliance, transparency and decision-making) as a contribution to the sustainable management of oceans in all its dimensions; j) promote coordination between RFMOs and regional sea conventions (RSCs) and cooperation with global organisations, as applicable, within their mandate and in particular promote coordination with OSPAR, to which the Union is also a Contracting Party; k) promote cooperation mechanisms amongst non-tuna RFMOs similar to the so-called Kobe process for tuna RFMOs. 2. ORIENTATIONS The Union shall, where appropriate, endeavour to support the adoption of the following actions by the NEAFC: a) conservation and management measures for fisheries resources in the Regulatory Area based on the best scientific advice available, including Total Allowable Catches (TACs) and quotas or effort regulation for living marine biological resources regulated by the NEAFC, which would bring or maintain the achievement of the maximum sustainable yield exploitation rate at the latest by 2020. Where necessary, those conservation and management measures shall include specific measures for stocks, which suffer from overfishing to keep the fishing effort in line with available fishing opportunities; b) measures to prevent, deter and eliminate illegal, unreported and unregulated (IUU) fishing activities in the regulatory area, including IUU vessel listing; c) measures to reinforce fisheries' scientific data collection and promote better cooperation between the industry and scientists; d) monitoring, control and surveillance measures in the regulatory area in order to ensure efficiency of control and compliance with measures adopted within the NEAFC; e) measures to minimise the negative impact of fishing activities on marine biodiversity and marine ecosystems and their habitats, including measures to reduce marine pollution and prevent the discharge of plastics at sea and reduce the impact on marine biodiversity and ecosystems of plastics present at sea, protective measures for vulnerable marine ecosystems in the Regulatory Area in line with the FAO International Guidelines for the Management of Deep-sea Fisheries in the High Seas, measures to avoid and reduce as far as possible unwanted catches, including in particular vulnerable marine species, and to gradually eliminate discards; f) measures to reduce the impact of Abandoned, Lost or Otherwise Discarded Fishing Gear (ALDFG) in the ocean and to facilitate the identification and recovery of such gear; g) measures aimed at the prohibition of fisheries conducted solely for the purpose of harvesting shark fins and requiring that all sharks are landed with each fin naturally attached; h) recommendations, where appropriate and to the extent permitted under the relevant constituent documents, encouraging the implementation of the Work in Fishing Convention of the International Labour Organisation (ILO); i) common approaches with other RFMOs, where appropriate, in particular those involved in fisheries management in the same area; j) additional technical measures based on advice from the subsidiary bodies and working groups of NEAFC. (1) 7087/12 REV 1 ADD 1 COR 1. (2) 7348/1/17 REV 1 of 24.3.2017. (3) JOIN(2016) 49 final of 10.11.2016. ANNEX II Year to year specification of the Union's position to be taken at meetings of the North East Atlantic Fisheries Commission Before each meeting of the NEAFC, when that body is called upon to adopt decisions having legal effects on the Union, the necessary steps shall be taken so that the position to be expressed on the Union's behalf takes account of the latest scientific and other relevant information transmitted to the Commission, in accordance with the principles and orientations set out in Annex I. To this effect, and based on that information, the Commission shall transmit to the Council in sufficient time before each meeting of the NEAFC Commission, a written document setting out the particulars of the proposed specification of the Union's position for discussion and endorsement of the details of the position to be expressed on the Union's behalf. If in the course of a NEAFC meeting it is impossible to reach an agreement, including on the spot, in order for the Union's position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies.